Case 1:20-cv-02107-JEB Document 2-10 Filed 08/03/20 Page 1 of 4




               Exhibit B
                   Case 1:20-cv-02107-JEB Document 2-10 Filed 08/03/20 Page 2 of 4




                        Search

      Follow us on Facebook
      Follow us on Twitter

  About Us       Newsroom        Progress Reports   Publications    Resources     Meeting & Events

  Accountability      FOIA       COVID-19


NCD letter to White House regarding Taskforce interpreters

March 18, 2020

Stephanie Grisham

Director of Communications
The White House
1600 Pennsylvania Avenue, NW
Washington, DC 20500

Dear Ms. Grisham,

I write to you today on behalf of the National Council on Disability (NCD), an independent federal agency
charged with providing advice and recommendations regarding disability policy to the President, Congress, and
other federal agencies, to request that the White House Coronavirus Taskforce use sign language interpreters
during its public briefings. Millions of people in the US who are Deaf or hard of hearing use American Sign
Language to obtain the vital information the Taskforce provides.[1]

These are no doubt challenging times and while some considerations might be easily overlooked, rest assured
that the National Council on Disability is ready and willing to fulfill its duty to the President and Congress by
highlighting the needs and concerns of the disability community as our government responds to the public health
crisis at hand. There is no doubt that the Coronavirus brings with it significant added concerns for people with
disabilities.

Please feel free to contact me should you have any questions or concerns regarding this, or any other matter
related to disability policy and law. If a member of your team would like to discuss this with a member of my
team please have them contact Lisa Grubb, Executive Director and CEO at lgrubb@ncd.gov.

Sincerely,

Neil Romano
Chairman
               Case 1:20-cv-02107-JEB Document 2-10 Filed 08/03/20 Page 3 of 4
CC: Alex Azar, Secretary of Health and Human Services, and Chairman of the President's Task Force on the
Novel Coronavirus




[1] The Americans with Disabilities Act, 42 U.S.C. § 12101 (1990); The Rehabilitation Act, 29 U.S.C. § 701
(1973).




NCD Policy Areas

  CRPD

  Civil Rights
  Cultural Diversity
  Education
  Emergency Management
  Employment
  Financial Assistance & Incentives

  Health Care
  Housing
  International
  Long Term Services & Support
  Technology
  Transportation
  Youth Perspectives


Contact Us
If you have a question or comment, please let us know.

202-272-2004 (voice)
202-272-2022 (Fax)

Email NCD
Language Access Needs?


Stay Connected with NCD
                Case 1:20-cv-02107-JEB Document 2-10 Filed 08/03/20 Page 4 of 4
Subscribe to NCD Updates
Newsroom
Join us on Facebook
Follow us on Twitter
Follow us on Instagram
Meetings and Events
Link to Us
NCD Council & Staff

Employment Opportunities


      Site Map
      Privacy Statement
      Accessibility Statement
      Accountability
      Need help opening a PDF or DOC file?


National Council on Disability 1331 F Street, NW, Suite 850 Washington, DC 20004
